Name: COMMISSION REGULATION (EC) No 708/96 of 18 April 1996 determining the extent to which applications lodged in April 1996 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: industrial structures and policy;  animal product;  foodstuff;  tariff policy;  international trade
 Date Published: nan

 No L 98/ 14 rENl Official Journal of the European Communities 19 . 4 . 96 COMMISSION REGULATION (EC) No 708/96 of 18 April 1996 determining the extent to which applications lodged in April 1996 for import rights in respect of frozen beef intended for processing may be accepted whereas the applications lodged relate to total quantities for 'A' products which exceed the quantities available; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quanti ­ ties, it is appropriate to reduce proportionally the quanti ­ ties applied for, whereas import licences for 'B' products have not been requested, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1977/95 of 11 August 1995 opening and administering an import tariff quota for frozen beef intended for processing for the period 1 July 1995 to 30 June 1996 ('), and in particular the second subparagraph of Article 3 (3) thereof, Whereas Article 6 ( 1 ) of Regulation (EC) No 1 977/95 provides, where applicable , for a further allocation of quantities not covered by licence applications submitted by 29 February 1996; Whereas Article 1 of Commission Regulation (EC) No 514/96 of 25 March 1996 providing for reallocation of import rights under Regulation (EC) No 1977/95 opening and providing for the administration of an import tariff quota for frozen beef intended for processing ^) esta ­ blishes the quantities of frozen beef for processing which may be imported under special conditions until 30 June 1996; Whereas Article 3 (3) of Regulation (EC) No 1977/95 lays down that the quantities applied for may be reduced; HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Article 6 of Regulation (EC) No 1977/95 shall be granted to the following extent, expressed as bone-in beef:  0,747 % of the quantity requested for beef imports intended for the manufacture of 'preserves ' as defined by Article 1 (2) first indent of Regulation (EC) No 514/96. Article 2 This Regulation shall enter into force on 19 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 191 , 12. 8 . 1995, p. 8 . t1) OJ No L 76, 26 . 3 . 1996, p. 20 .